DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Pursuant to the election without traverse of 11/23/20, claim 11 is withdrawn from consideration.

Specification
Paragraph 26 of the specification states: “Bond pads 7a on a bottom side of the die 2 can be electrically connected or bonded to corresponding bond pads 7a on a top side of the package substrate 3.” The same number designation should not be used to designate different elements. Furthermore, the second usage seems inconsistent with drawings.
Paragraph 37 states that: “extending the capacitance matching element 12 outwardly from the inductance matching elements 12a, 12c may improve matching since the extended portion of the element 12b may overly a portion of the ground plane 13 if the die 2 and package substrate 3 

Claim Objections
Claim 20 does not end in a period.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the matching circuit comprises a first inductance matching element connected to the transmission line, a capacitance matching element extending outwardly relative to the first inductance matching element, and a second inductance matching 
Claim 14 recites “the matching circuit extends on opposing sides of the second inductance matching element.” It is not clear what geometry is required here.
These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ehlers, US 2009/0057872. Alternatively, claims 1 and 2 are rejected under 35 U.S.C. 103 as being  rejected under 35 U.S.C. 103 as being unpatentable over Ehlers.
Claim 1: Ehlers discloses
a signal via (116) through the IC die (102); 
a transmission line (112) disposed at or near the first side of the IC die, the transmission line configured to transfer an electrical signal to the signal via; 
and a matching circuit disposed at or near the first side within the IC die and providing electrical communication between the transmission line and the signal via. “Optimization can be implemented by using conventional microwave matching elements (such as inductors and capacitors) on the IC 102” ([0022]). Those in the art would understand that “on” would refer to the top side of the substrate 102. Alternatively, those in the art would expect that these elements would be formed on the top side, as that is where the other elements are formed and thus the side that is the expected active side of the substrate (see FIG. 4B).
Claim 2: the first side comprises the front active side of the integrated circuit, and wherein the transmission line extends within the IC die laterally along the first side (FIG. 1).
Claim 4: Ehlers discloses
a signal via (116) extending through the IC die; 
a transmission line (112) extending laterally within the IC die in a direction non-parallel to the signal via, the transmission line configured to transfer an electrical signal to the signal via; 
and a matching circuit ([0022]).
Although Ehlers does not discloses that the matching circuit is disposed between the transmission line and the signal via, the precise arrangement of the matching circuit is a rearrangement of parts, and is not a source of patentable distinction. MPEP 2144.04(VI). 
Claim 5: the IC die is configured to operate at one or more frequencies in a range of 1Hz to 100 GHz ([0014], [0022]).
Claim 6: the IC die is configured to operate at one or more frequencies in a range of 40Hz to 95 GHz ([0014], [0022]).
Claim 7: It would have been within the ordinary skill in the art to have selected the desired frequency and bandwidth for a particular application.
Claim 8: the matching circuit is configured to match a first impedance of the signal via with a second impedance of the transmission line ([0017], [0022]). 
Claim 9: Ehlers does not disclose the insertion loss; however, as it discloses the elements of claim 4, this will be expected as a property of the device. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 10: Ehlers does not disclose the return loss; however, as it discloses the elements of claim 4, this will be expected as a property of the device. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 13: changes in shape are not a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 16: Ehlers discloses
a package substrate (106); 
and an IC die mounted to the package substrate, the IC die comprising a signal via (116) extending through the IC die and a matching circuit ([0022]) disposed within the IC die and providing electrical communication between circuitry (112) in the IC die and the signal via. 
Claim 17: impedance on the two sides of the impedance matching circuit are matched; this is what impedance matching is.
Claim 18: the package substrate comprises a ground plane, the matching circuit overlying a portion of the ground plane ([0017]).
Claim 19: it would have been within the ordinary skill in the art to optimize the bandwidth and frequency of the device for a particular application. 
Claims 3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers in view of Onody, US 2010/0321129. Onody discloses at [0018] that the matching circuit matches the parasitic inductance and capacitance, and it would have been obvious to have tuned the capacitor and inductor ([0022]) to the parasitic inductance and capacitance in Ehlers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER BRADFORD/Primary Examiner, Art Unit 2897